Citation Nr: 0811075	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted to reopen the previously 
denied claims for service connection for a right leg 
disability and for a back disability.  The Board first 
considered this appeal in January 2001 and also found that 
new and material evidence had not been submitted.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), and in April 2001 the 
Court granted the Secretary's motion for remand.  The Board's 
January 2001 decision was vacated and the issues on appeal 
were remanded to the Board for compliance with the notice 
provisions of 38 U.S.C.A. § 5103(a).  

The Board undertook development of the claims on appeal and 
in July 2003 remanded the matter to the RO for completion of 
all necessary development.  Following completion of the 
requested development, the Board issued a decision in 
November 2004 that determined that new and material evidence 
had been presented to reopen the veteran's claims, and 
remanded the case for further evidentiary development and for 
consideration of the veteran's claims on the basis of all of 
the evidence of record.  

The additional development that was requested by the Board 
was completed, and, in March 2007, the RO granted service 
connection for residuals of fracture of the right tibia and 
fibula on the basis of aggravation during service, assigning 
a zero percent rating.  The RO's grant of service connection 
constituted a full grant of the benefit previously on appeal.  
Therefore, that issue is no longer before the Board.  
However, the veteran, through his attorney, filed a notice of 
disagreement concerning the rating that was assigned for the 
newly service-connected disability, and a statement of the 
case was issued in December 2007; but the record does not 
reflect that a substantive appeal concerning that issue has 
been received.  Further, a rating decision in December 2007 
denied entitlement to a total disability rating based on 
individual unemployability; the record does not reflect that 
a notice of disagreement concerning that action has been 
received.  Therefore, no appeal concerning either of those 
two issues is currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's November 2004 remand, an examination 
of the veteran's spine was scheduled to obtain an opinion as 
to the etiology of his current back disability.  The examiner 
was specifically asked to address whether any currently 
diagnosed back disability is the result of an in-service 
injury or disease.  An examination was conducted in August 
2005.  However, the examiner's opinion was rather confusing 
- stating both that the veteran's currently diagnosed back 
disability was not the result of an in-service injury and 
that events in service did contribute to the worsening of his 
lumbar back pain, despite the fact that there is no evidence 
in the file indicating that the veteran's back disability 
pre-existed service.  The RO returned the file to the 
examiner in December 2006 for a clarification of his opinion.  
Noting that the veteran never received the leg lift that was 
prescribed during service, the examiner's addendum stated 
that "[h]ad the veteran been given proper medical care 
[during service], his lumbar spine problem would not have 
been as severe."  The Board finds that the addendum does not 
clarify the examiner's earlier opinion.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's November 2004 remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

The Board also notes that, subsequent to the March 2007 
supplemental statement of the case, additional VA treatment 
records and the report of a VA compensation examination were 
received.  Those records and the examination were obtained 
primarily in conjunction with the veteran's right leg 
disability, but they also contained clinical findings or 
information relating to the veteran's claimed back 
disability.  That additional medical evidence has not been 
considered in relation to the back disability claim.  See 
38 C.F.R. § 19.37 (2007).  That defect will be cured on 
remand.  

Accordingly, the case is REMANDED yet again for the following 
action:

1.  Schedule the veteran for an 
examination of his lumbar spine.  The 
examiner must review the claims file.  
The examiner's report should set forth 
all pertinent clinical findings and 
current diagnoses, and should include an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent 
probability or greater) that the veteran 
developed a chronic back disability 
secondary to the in-service increase in 
disability due to the pre-service 
fractures of his right tibia and fibula, 
including the shortening of his right 
leg.  The examiner should also discuss 
the effect of the veteran's 1985 back 
injury at work on any back disability 
that was present prior to the injury; the 
examiner should also comment on the 
effect, if any, of any pre-existing back 
disability on the 1985 back injury.  
Finally, if possible, the examiner should 
indicate the amount of the veteran's 
current back disability that is 
attributable to any chronic back 
disability that resulted from the in-
service aggravation of the pre-service 
fractures of his right tibia and fibula.  
The opinions must be supported by 
complete rationale.  

2.  Then, again consider the veteran's 
claim for service connection for a back 
disability based on all of the evidence, 
including that added to the file after 
the March 2007 supplemental statement of 
the case.  If action taken is not to the 
veteran's satisfaction, provide him and 
his attorney with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



